Order, entered August 31, 1964, denying without a hearing a petition for a writ of error coram nobis to review a 1947 judgment convicting *430petitioner of manslaughter in the first degree, unanimously reversed, on the law, and the matter is remanded for a hearing on the issue of the voluntariness of petitioner’s confession. As the District Attorney concedes, petitioner is entitled to a hearing on the issue of the voluntariness of his confession in accordance with People v. Huntley (15 N Y 2d 72). Concur — Botein, P. J., Breitel, Rabin, Valente and Staley, JJ.